Case 5:19-cv-O0060-SLP Document 1-2 Filed 01/18/19 Page 1of 4

C-1§- 283.4

 

 

AUDA Prince
IN THE DISTRICT COURT OF OKLAHOMA COUNTY
STATE OF OKLAHOMA
] a - “HED IN Dis STRICT CouRT
ANET GRAVES, surviving widow and KLAHO MA ACO; UNTS RI
Next of kin of NATHAN GRAV ES,
Plaintiff, un id 2018
aintiff, 1 CORY ARREN

Case No.

CJ- 2018-2832 —

VS.

ee

JUSTIN HENLEY, PENNSYLVANIA
MANUFACTURERS INDEMNITY Co.,
AMERICAN CLAIMS MANAGEMENT,
INC.,

NN eee tS ws was

Defendants.

PETITION

COMES NOW the Plaintiff, Janet Graves, by and through her attorney Howard K. Berry,
III, and for her cause of action against the above named Defendants, Plaintiff alleges and states
as follows:
1. On the 24" day of January, 2017, Plaintiff's husband Nathan Graves was killed as a result
of a traffic accident wherein Defendant Justin Henley was grossly negligent when he crossed the
center line in a no-passing zone.
2. Venue is proper in Oklahoma County as there is one or more of these Defendants that
may be served with process in Oklahoma County.
3; Pennsylvania Manufacturer’s Indemnity Company issued a policy of insurance
151601081599-3 effective 10-1-16 to 10-1-17 covering two (2) vehicles wherein Nathan Graves
was an insured by reason of his use of an automobile insured under that policy.
4, Said policy of insurance contained uninsured motorist coverage of at least One Million
Dollars ($1,000,000.00) for any losses, injuries or death arising out of an uninsured or

underinsured motorist.
Case 5:19-cv-O0060-SLP Document 1-2 Filed 01/18/19 Page 2 of 4

5. It is believed that Defendant Justin Henley was, under Oklahoma law, an uninsured or
underinsured motorist thereby invoking said uninsured motorist coverage.

6. Pennsylvania Manufacturer’s Indemnity Company hired American Claims Management
Inc., whose employees worked hand in hand with Pennsylvania Manufacturer’s Indemnity
Company employees and failed to fulfill its duties to its insured Janet Graves as next of kin of
Nathan Graves.

ie American Claims Management Inc., and Pennsylvania Manufacturer’s Indemnity
Company, acting through their employees, were in bad faith in handling the claim of Janet

Graves for uninsured motorist coverage.

8. Justin Henley was grossly negligent in each of the following respects in violation of
Oklahoma law:

A. Passing in a marked “no passing” zone recklessly.

B. Crossing the centerline unsafely and recklessly.

C. Failing to yield recklessly.

Dz Exceeding the speed limit recklessly.

E. Failing to devote his full time and attention recklessly.
F. Failing to properly avoid the collision.
9, This Court has jurisdiction over the subject of this claim, personal Jurisdiction over the

parties and, as stated earlier, venue is properly lodged with this Court.

10. Pennsylvania Manufacturer’s Indemnity Company and American Claims Management,
Inc. have accepted that there is One Million Dollars ($1,000,000.00) in uninsured motorist
coverage and yet have, in over a year and five (5) months since the accident, failed to investigate,
evaluate and attempt settlement of the case. Little effort has been made by these Defendants to

conclude this claim.

 
Case 5:19-cv-O0060-SLP Document 1-2 Filed 01/18/19 Page 3 of 4

11. As a result of the Defendant’s failure to investigate this uninsured motorist claim and
handle it properly, Plaintiff Janet Graves has been forced to retain and will have to pay an
attorney's fee which she would not have had to pay if the Defendants properly handled this claim
and paid her the One Million ($1,000,000.00) owing to her under that policy,
12. Justin Henley’s negligence and gross negligence caused the death of Nathan Graves and
Plaintiff is entitled to recover from Justin Henley for any and all funeral expenses, economic
losses and non-economic losses as a result of the death of Nathan Graves and the grief and loss
of consortium and pain and suffering suffered by not only Janet Graves but also the children on
Nathan Graves and the parents of Nathan Graves. As well, Janet Graves is entitled to punitive
damages from Henley as there is clear and convincing proof of the wanton and reckless nature of
his actions.
13. In its handling of Plaintiff's claim for uninsured motorist benefits under the insurance
policy, and as a matter of routine practice in handling similar claims, Defendant Pennsylvania
Manufacturer Indemnity Company and American Claims Management Inc. have breached their
duty to deal fairly and in good faith towards the Plaintiff Janet Graves in the following respects:’

A. Failing to conduct a proper good faith investigation on Janet Graves’ behalf to confirm
her entitlement for UM benefits.

B. Failing to act in good faith to effectuate a prompt and fair assessment of Plaintiff
Janet Graves’ claim.

C. Failing to pay Plaintiff Janet Graves the insurance benefits she was entitled to under
the policy at the time that Defendant's first knew the Plaintiff was entitled to the benefits.

D. Unreasonably delaying and denying payment of benefits without a reasonable basis.
14. As a direct result of Defendants’ breach of the duty of good faith and fair dealing, Janet

Graves and her family have suffered the loss of the insurance policy benefits, frustration,

 
Case 5:19-cv-O0060-SLP Document 1-2 Filed 01/18/19 Page 4 of 4

concerns, mental and emotional distress, anxiety and financial hardship.
15. Defendants have acted intentionally, maliciously and in reckless disregard for the rights
of the Plaintiff Janet Graves and as a result, Plaintiff is entitled to recover punitive damages
against Defendant Pennsylvania Manufacturer’s Indemnity Company and American Claims
Management for their actions.

WHEREF ORE, Plaintiff prays for judgment against all Defendants in excess of Seventy
Five Thousand Dollars ($75,000.00) for actual damages as well as punitive damages, along with

costs, interest, attorney’s fees and any other relief to which she may be entitled.

U

aa
HOWARD K. BERRY, III, OBA #754
Berry Law Firm
Berry Law Building
1923 N. Classen Boulevard
Oklahoma City, Oklahoma 73106
Telephone: (405) 524-1040
Facsimile: (405) 524-0108
Attorney for Plaintiff
Janet Graves

AT YS,LIEN CLAIMED
JUR EMANDED

K me
